Citation Nr: 0111451	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-13 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  What evaluation is warranted for the bipolar disorder, 
variously diagnosed, from March 28, 1994?

2.  Entitlement to an effective date earlier than March 28, 
1994, for the grant of service connection for bipolar 
disorder, variously diagnosed. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from July 1981 to July 
1984.

This matter is presently before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating action by 
which the Winston-Salem, North Carolina Regional Office (RO) 
of the Department of Veterans Affairs (VA),  effectuated the 
Board decision and assigned a 10 percent rating for bipolar 
disorder, variously diagnosed, effective from March 28, 1994.  
The veteran expressed disagreement and perfected her appeal 
with regard to both the evaluation and effective date 
assigned.

In a May 2000 rating action, the RO increased the rating to 
the current level of 50 percent, effective from March 28, 
1944.  Compensation was only paid at the rate of 40 percent, 
however, to reflect a deduction of 10 percent for preexisting 
disability.

FINDINGS OF FACT

1.  The veteran initially filed a claim of service connection 
for a psychiatric disorder in April 1987.  That claim was 
ultimately denied by the Board in July 1990.  

2.  The veteran submitted evidence to reopen the claim of 
service connection for a psychiatric disorder which was 
ultimately granted; the date of receipt of that evidence, 
March 28, 1994, is the date from which service connection was 
made effective. 


CONCLUSION OF LAW

The criteria for an effective date earlier than March 28, 
1994, for the grant of service connection for bipolar 
disorder, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.155, 3.400 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

By an August 1987 rating action, the RO denied the veteran's 
original claim of service connection for a nervous condition.  
In a July 1990 decision, the Board found that recently 
submitted evidence was not sufficient to reopen the 
previously denied claim.  

In an August 1990 statement, the veteran requested that her 
case be "reconsidered" in light of additional evidence.  In 
January 1991, the veteran was notified by the Board that her 
motion for reconsideration of the July 1990 Board decision 
had been denied.  She was informed that she had the option to 
reopen her claim by submitting new and material evidence.

In material date-stamped as having been received at the RO on 
March 28, 1994, the veteran's representative, on behalf of 
the veteran, submitted a completed Income-Net Worth and 
Employment Statement and completed requests for medical 
records. 

In an April 1995 rating action, the RO reviewed the recently 
submitted evidence and determined that new and material 
evidence had not been presented to reopen the claim of 
service connection.  The veteran disagreed with that decision 
and perfected an appeal to the Board.  By a July 1998 
decision, the Board found that new and material evidence had 
been submitted and that the veteran's claim for an acquired 
psychiatric disorder was reopened and remanded for further 
development and a de novo review of the entire evidence of 
record.  

Following completion of the development requested on remand, 
the case was returned to the Board in May 1999 at which time 
the Board granted service connection for an acquired 
psychiatric disorder by aggravation.  

In the May 1999 rating decision presently on appeal, the RO 
effectuated the May 1999 Board decision to grant service 
connection for a bipolar disorder and assigned an effective 
date of March 28, 1994.  In a March 2000 statement of the 
case (SOC), the RO noted that March 28, 1994, was the date 
the veteran's claim to reopen was received and the grant of 
service connection was made effective from the date of 
receipt of the claim to reopen.  

The veteran contends that she is entitled to an effective 
date earlier than that assigned by the RO because she had 
originally filed a claim for service connection in April 
1987.

Applicable statutory and regulatory provisions stipulate that 
the effective date of an award of service connection based 
upon a claim reopened after final disallowance will be the 
date of receipt of the reopened claim or the date entitlement 
arose, whichever is the later. 38 U.S.C.A. §§ 5110(a) (West 
1991); 38 C.F.R. § 3.400(q)(1)(ii) (2000); see Lapier v. 
Brown, 5 Vet. App. 215, 216-217 (1993)("an award granted on 
a reopened claim may not be made effective prior to the date 
of receipt of the reopened claim.") 

The record clearly demonstrates that the veteran's original 
claim of service connection was ultimately denied by the 
Board in July 1990.  The Board has considered whether the 
date of the veteran's August 1990 motion for reconsideration 
could be considered a possible effective date for the grant 
of service connection; however, there was no indication from 
that statement that the veteran intended to file a claim of 
service connection.  See Crawford v. Brown, 5 Vet. App. 33 
(1993) (A claim must identify the benefit sought).  In fact, 
the veteran was informed at that time of the option to submit 
new and material evidence to reopen the claim.  There was no 
statement received from the veteran prior to March 28, 1994, 
which could be construed as a claim to reopen.  38 C.F.R. 
§ 3.155.  The veteran did not attempt to reopen her claim in 
this regard until March 1994, which was the date from which 
service connection was eventually established.  This award is 
entirely consistent with the controlling statute and 
regulation set out above, which provide that, after a claim 
has been reopened, any right to benefits ultimately 
established shall not commence earlier than the date of the 
new claim.  Thus, there is no basis upon which to establish 
an effective date for service connection for bipolar disorder 
any earlier than March 28, 1994.  

The preponderance of the evidence is against the claim for 
earlier effective date, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(a).  

The Board is aware that the recent enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), (hereinafter, VCAA), significantly adds to and 
amends the statutory law concerning VA's duty to notify and 
assist claimants in processing claims for VA benefits.  In a 
case such as this, however, where the law and not the 
evidence is dispositive, the Board finds that a remand to 
consider application of the VCAA would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  The pertinent fact, date of receipt of the 
veteran's claim to reopen, is not in dispute and there is no 
evidence which could be obtained to substantiate the 
veteran's claim.  


ORDER

An effective date earlier than March 28, 1994, for the grant 
of service connection for bipolar disorder, is denied. 


REMAND

The veteran contends that her service-connected psychiatric 
disability is more severe than the current rating, assigned 
following the initial grant of service connection in the 
rating action on appeal, indicates.  The Board notes that at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time 

based on the facts found-"staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Evaluating the severity of the veteran's bipolar disorder is 
further complicated by the fact that the rating criteria 
pertaining to psychiatric disorders were changed effective 
November 7, 1996.  Thus, adjudication of the claim for 
increase must now include consideration of both the old and 
new criteria and those criteria which are most favorable to 
the veteran's claim must be applied.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The RO has not considered which 
version of rating criteria is more favorable in this case, 
nor has the veteran been apprised that the rating criteria 
changed.  

The United States Court of Appeals for Veterans Claims (the 
Court) has stated that, when the Board identifies, in the 
course of its appellate review, a matter that has not been 
addressed, in the first instance, by the RO, the Board must 
consider whether the appellant has had adequate notice of the 
need to submit evidence or argument on that matter, and an 
opportunity to submit such evidence and argument.  If not, it 
must be considered whether the claimant would be prejudiced 
by the Board's going forward to a final decision on that 
issue.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Given 
the RO's failure to consider all pertinent rating criteria or 
to apprise the claimant of the regulatory changes or afford 
her the opportunity to submit evidence or argument on the 
rating criteria, the Board finds that going forward with the 
veteran's appeal would be prejudicial.  Thus, a remand is 
warranted.  

The RO's attention is directed to VAOGCPREC 3-2000 (April 10, 
2000) regarding retroactive applicability of revised rating 
schedule criteria.  See Karnas.  In addition, on and after 
November 7, 1996, all examinations and diagnoses of mental 
disorders for VA purposes must conform to the fourth edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).  (See 38 C.F.R. § 4.125.)  

Finally, the Board notes that, on remand, the RO should 
ensure that the notice and duty to assist provisions 
contained in VCAA have been complied with.   

Thus, the case is remanded to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated her for 
bipolar disorder since March 1994.  After 
securing any necessary releases, the RO 
should attempt to obtain copies of all 
records from the identified sources which 
are not currently of record.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
evaluate the severity of her bipolar 
disorder.  Complete psychological tests 
should be conducted.  The claims folders 
and copies of the old and new criteria 
for rating mental disorders should be 
made available to the examiner for 
review.  Based on the examination and 
study of the case, the examiner should 
provide detailed descriptions of all 
current symptomatology of the veteran's 
bipolar disorder, and include a 
discussion of her social and industrial 
inadaptability/occupational and social 
impairment under both the old rating 
criteria and then separately under the 
new rating criteria.  The examiner should 
also enter a complete multiaxial 
evaluation, and assign a Global 
Assessment of Functioning score together 
with an explanation of what the score 
represents.  A complete rationale for all 
opinions expressed must be provided.

3.  The veteran is hereby notified that 
it is her responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.
 
4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act have been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be taken.

5.  Thereafter, the RO should again 
review the veteran's claim for increase, 
with consideration of both the old and 
new rating criteria.  See VAOGCPREC 3-
2000.  The RO must also document its 
consideration of a staged rating and 
explain, with applicable effective date 
regulations, any change in the evaluation 
during the appeal period.  See Fenderson.  
If any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


	

 

